[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#123)
After hearing held thereon, the plaintiff's motion is hereby ORDERED: granted; for the following reason:
To the plaintiff's motion to strike the defendant's counterclaim the defendant has filed no written objection or opposing memorandum of law. P.B., Section 155. Additionally, the defendant through counsel did not appear when such motion was assigned for oral argument or offer any excuse for non-attendance. CT Page 4999 The court interprets such inaction as the defendant's tacit consent to affirmative action on the motion.
GAFFNEY, J.